Citation Nr: 1300847	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arterial vascular occlusive disease of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office. 
 
On his December 2007 Substantive Appeal, the Veteran requested the opportunity to testify at a hearing before the Board in Washington, DC.  The Veteran's hearing was scheduled for January 2010.  The Veteran did not attend his scheduled hearing, and he has not provided good cause as to why his hearing should be rescheduled.  

This claim first came before the Board in April 2010.  The Board reopened the Veteran's previously denied claim then remanded it for further development.  When the case returned to the Board in May 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  


FINDING OF FACT

The Veteran's arterial vascular occlusive disease of the lower extremities is aggravated by his service-connected hypertension.  


CONCLUSION OF LAW

The criteria for service connection for arterial vascular occlusive disease of the lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or to assist was harmless and will not be further discussed.  

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran seeks service connection for arterial vascular occlusive disease of the lower extremities.  For the reasons that follow, his claim shall be granted.  

The Veteran currently suffers from peripheral arterial disease.  A July 2010 VA examination diagnosed the Veteran as peripheral arterial disease, currently asymptomatic post atherectomy of both superficial femoral vessels in 2005 and 2007.  Private VA treatment records further confirm that the Veteran suffers from this condition.

The Veteran's claim has been heretofore denied because there was no evidence that the Veteran's arterial vascular occlusive disease is directly related to his active service.  The July 2010 VA examination, its August 2011 addendum, and the initial June 2012 VHA specialist's opinion all concluded that it is less likely than not that the Veteran's arterial vascular occlusive disease of the lower extremities is directly related to his active service.  

However, service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  Further, "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  Id. § 3.310(b).  

The Veteran here is currently service-connected for hypertension.  In his June 2012 opinion, the VHA specialist wrote that there were a number of risk factors that could lead to the Veteran's claimed condition, including hypertension.  In a November 2012 addendum, the VHA specialist wrote that the Veteran's hypertension likely aggravated his arterial occlusive disease of the lower extremities.  

Given the VHA specialist's opinion, the Board concludes that service connection for arterial vascular occlusive disease of the lower extremities is warranted.  


ORDER

Service connection for arterial vascular occlusive disease of the lower extremities is granted.



____________________________________________
GEORGE E. GUIDO, JR. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


